KIBBEY, J.
The reeord in this cause presents no question for our consideration. The action was to recover possession of real estate. There was a trial by the court and judgment for the appellee, the defendant below.
The findings of the court, which are voluminous and elaborate, are copied into the transcript, but there was no exception reserved to them.
The minute entries of the clerk transcribed into the record before us refer to, and inferentially indicate, that there was .a motion for a new trial.
The motion -is not in the record in any way.. Section 842 *182of the Revised Statutes of 1887 prescribes that the motion for a new trial may be made a part of the record and the manner in which it may be done.
Appellant did not except to the conclusion of law by the court upon the facts found.
Neither motion for a new trial, exception to the findings, exception to the conclusion of law, statement of facts, nor hill of exceptions are in the record.
"We cannot consider the assignment of errors, as the objections raised thereby are made here for the first time. Tudor v. Hodges, 71 Tex. 392, 9 S. W. 443; Insurance Co. v. Milliken, 64 Tex. 48; Crowford v. McGinty, 11 S. W. (Tex.) 1066.
The judgment is fully supported by the pleadings, and we cannot search further for errors.
The judgment must therefore be affirmed.
Wright, C. J., and Sloan, J., concurring.